247 S.W.3d 593 (2008)
STATE OF MISSOURI, Respondent,
v.
Pietro F. HICKEY, Appellant.
No. ED 89540.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Irene Karns, Woodrail Centre, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Pietro Hickey appeals the judgment entered upon a jury verdict convicting him of first degree robbery and armed criminal action. We find that the trial court did not err in failing to sua sponte declare a mistrial based on the State's comments during closing argument. We also find that evidence was sufficient to support Hickey's convictions.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).